EXHIBIT 99.1 FOR IMMEDIATE RELEASE SYMBOL: CSUH Contact:Jon Cunningham of RedChip Companies, Inc., Traded: OTC +1-800-733-2447 ext. 107, investor@celsius.com CELSIUS HOLDINGS REPORTS 2nd QUARTER RESULTS DELRAY BEACH, Fla., July 17—Celsius Holdings, Inc. (the “Company”) today reported revenue for the three month period ended June 30, 2007 was $376,000 as compared to $241,000 for the prior quarter, the three month period ended March 31, 2007 and as compared to $445,000 for the three month period ended June 30, 2006. The Company also reported a net loss of $726,000 or $0.01 per basic and diluted share for the three months ended June 30, 2007. This compares with net loss of $342,000 or $0.00 per basic and diluted share for the three months ended June 30, 2006. Mr. Stephen C. Haley, chairman and CEO said: “We are pleased that the process of raising capital is to some extent behind us so that we can now increase our focus on building the business. To effectively move into a new market, resources are needed to make sure consumers are aware of Celsius and where to get it. Adding distributors or retailers too far in advance of availability of the resources to properly promote this new category creating brand is not too helpful. We can now be much more assertive as we sign up new distributors and work with the various retailers that are excited about this new Negative Calorie beverage category.” “Operationally,” Mr. Haley said, “We continued to gain traction on the retail front as some of our larger retailers are seeing strong month over month increases in sales. Grocery is a strong channel for us and toward the end of the quarter we added some significant names to our retail base. Examples include: Hannafords in the Northeast, Sweet Bays in Florida, Kings Sooper in Colorado and continued to expand in Raley’s and Albertsons on the West Coast. We were also more aggressive in the health & fitness channels. We signed up more gyms and health spas as well as started sponsoring more health focused events.” Mr. Haley continued by stating, “We were less aggressive for some of the new channels this quarter because of the extra time needed to line up the financing. These include our vending business and international focus. While US distribution expansion will remain our top priority, we will now start growing our international business. We won the best Functional Beverage award in Europe in the first quarter and were honored by winning the best carbonated drink in all of the Mid-East in the second quarter. The continuing awards, abundant press coverage and interest of retailers and distributors all over the world are proving that the Celsius message is really a global one that is quickly understood and desired.” The company's quarterly conference call is scheduled for 4:30 p.m. ET, Thursday July 19, 2007. The call may be accessed through live webcast links on the company's Internet home page, www.celsius.com. The webcast will be archived and available on the company's website for one month following the call. About Celsius Holdings, Inc. Celsius Holdings, Inc. (OTC BB: CSUH.OB) manufactures Celsius through its wholly owned operating subsidiary, Celsius, Inc. Celsius Inc. is quickly gaining attention in the emerging $36 billion functional food and beverage industry, as the creator of the calorie burning beverage category and as a pioneer and leader in developing healthier beverage choices. Celsius, Inc. is building unique distribution strategies to gain broad penetration in all channels serving its consumer targets in all geographies. The continued mission of Celsius, Inc. is to create healthy refreshment through science and innovation and growth through passion and integrity. For more information about Celsius and Celsius, Inc., please visit http://www.celsius.com. For investor information, please visit http://www.redchip.com. Forward-Looking Statements This press release may contain statements, which are not historical facts and are considered forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995. These forward-looking statements contain projections of the Company’s future results of operations, financial position or state other forward-looking information. In some cases you can identify these statements by forward-looking words such as “anticipate,” “believe,” “could,” “estimate,” “expect,” “intend,” “may,” “should,” “will,” and “would” or similar words. You should not rely on forward-looking statements because the Company’s actual results may differ materially from those indicated by these forward-looking statements as a result of a number of important factors. Page 2 Celsius Holdings, July 17, 2007 These factors include, but are not limited to: general economic and business conditions; our business strategy for expanding our presence in our industry; anticipated trendsin our financial condition and results of operation; the impact of competition and technology change; existing and future regulations effecting our business, and other risks and uncertainties discussed under the heading “Description of Business-Risk Factors” in the Company’s report on Form 8-K as filed with the Securities and Exchange Commission on February 2, 2007, and other reports the Company files from time to time with the Securities and Exchange Commission. The Company does not intend to and undertakes no duty to update the information contained in this press release. Celsius Holdings, Inc. and Subsidiaries Condensed Consolidated Balance Sheet June 30, 2007 (Unaudited) Current assets: Cash and cash equivalents $ 261,056 Accounts receivable, net 234,206 Inventories, net 548,855 Other current assets 22,234 Total current assets 1,066,351 Property, fixtures and equipment, net 28,968 Other long-term assets 50,901 Total Assets $ 1,146,220 Current liabilities: Accounts payable and accrued expenses $ 265,512 Deposits from customers 163,480 Loans payable 644,082 Short term portion of long term other liabilities 7,123 Due to related parties 1,093,556 Total current liabilities 2,173,753 Long term other liabilities 17,822 Total Liabilities 2,191,575 Stockholders’ Deficit (1,045,355 ) Total Liabilities and Stockholders’ Deficit $ 1,146,220 Page 3 Celsius Holdings, July 17, 2007 Condensed Consolidated Statements of Operations For the Three Months Ended June 30, 2007 2006 (Unaudited) (Unaudited) Net sales $ 376,448 $ 445,356 Cost of sales 301,661 320,283 Gross profit 74,787 125,073 Selling and marketing expenses 225,083 279,322 General and administrative expenses 526,367 164,463 Impairment expense - - Loss from operations (676,663 ) (318,712 ) Interest expense 49,621 23,530 Net loss $ (726,284 ) $ (342,242 ) Weighted average shares outstanding - basic and diluted 101,377,081 70,912,246 Loss per share - basic and diluted $ (0.01 ) $ (0.00 ) Condensed Consolidated Statements of Operations For the Six Months Ended June 30, 2007 2006 (Unaudited) (Unaudited) Net sales $ 617,058 $ 615,647 Cost of sales 476,739 456,112 Gross profit 140,319 159,535 Selling and marketing expenses 460,380 361,993 General and administrative expenses 918,626 225,786 Impairment expense 3,281,640 - Loss from operations (4,520,327 ) (428,244 ) Interest expense 80,526 39,004 Net loss $ (4,600,853 ) $ (467,248 ) Weighted average shares outstanding - basic and diluted 96,509,146 70,912,246 Loss per share - basic and diluted $ (0.05 ) $ (0.01 ) /CONTACT: Media, Shep Doniger, (561) 637-5750, sdoniger@bdcginc.com, for Celsius Holdings, Inc.; or Jan Norelid of Celsius Holdings, Inc., (561) 276- 2239, jnorelid@celsius.com or Investors, Jon Cunningham of RedChip Companies, Inc., +1-800-733-2447 ext. 107, investor@celsius.com
